DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to election requirement, request for extension of time, amendment and remarks filed 12/21/2020.
Receipt is also acknowledged for IDS filed 12/23/2020.
Receipt is also acknowledged for preliminary amendment filed 06/22/2020.
On 06/22/2020, claims 1-74 were canceled and new claims 75-110 were added.
On 12/21/2020, claims 80, 83, 85-86 and 94-97 were amended and new claim 111 was added.
Claims 75-111 are pending.

Election/Restrictions
Applicant’s election of the composition, claims 75-108 and 111, in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response to the restriction/election requirement applicant has also elected polylactic acid copolymer, filaments that are twisted, fibers that are structurally parallel, screw as the form of the composite, and multi-lobed as the cross-sectional profile of the composite.
Claims 86, 95 and 97 have fibers that are substantially transverse to one another and as such are withdrawn from examination with claim 110.
Therefore, claims 75-85, 87-94, 96, 98-109 and 111 are under consideration.
Claims 86, 95, 97 and 110 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020.

Priority
This application is a continuation-in-part of 16/657,610 filed 10/18/2019 and which is a continuation of 16,040,164 filed 07/19/2018, now US 10,517,654 B2 and claiming benefit and priority to other patents, non-provisional applications and provisional applications as listed in the ADS filed 11/01/2019.

Specification/Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The original specification at page 15, lines 5, 6, 9 and 10 (paragraphs [0052] and [0053] of the publication) and page 58, lines 12, 15 and 16 (paragraphs [0258] and [0259] of the publication) contain hyperlinks/computer executable codes.

The Claims:
Claims 75 and 111 are the two generic compositions.   Claim 75 has not been amended.
Claim 75 is a composite and the core of the composite structure is a reinforcement element that comprises degradable matrix and a filament disposed within the degradable matrix.   The reinforcing element has at least one layer of coating comprised of degradable polymer (claim 87).   “Layered Structure” refers to a barrier that is within containment bag (paragraph [0186] of the published application). 
Claim 111 appears to be combination of claims 75, 76, 82, 83, 89, 91, 98, 99, 105 and 106.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75, 76, 87, 88, 93, 98, 99, 100, 102-104, 106 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 75, 77, 81, 82, 84, 89 and 90 of co-pending Application No. 16/349,086 (now allowed) (reference application) in view of Pertici (US 20110218646 A1).   Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 teaches degradable barrier that is configured to selectively pass water and reinforcing element that is disposed.   The barrier of the co-pending claims reads on layered structure of the instant claims because the layered structure as defined by the instant specification is a layered barrier claims 89 and 90 having the filament to comprise between 5% and 85%; and 5% and 65% and with the co-pending 5%-75% and anticipating the range in instant claim 89 and overlaps the range in instant claim 90.   The degradable outer shell of co-pending claims 81, 82, 84, 89 and 90 renders obvious the outer regions of reinforcement element of instant claims 75, 87, 98, 100, 102, 103, 104, 106 and 111.   The co-pending claims do not teach the thickness of the outer region of the instant claims 102 and 103.   However, there is no demonstration that the thickness provides unexpected results and absent factual showing the recited thickness is not inventive over the outer shell of the co-pending claims.   For instant claim 104, providing surface feature is a characteristic of the outer layer/region.     
For instant claims 76, 88, 93, 99 and 111, the co-pending claims while teaching degradable barrier and reinforcing element, the co-pending claims do not teach the degradable polymer of instant claims 76, 88, 93, 99 and 111.   However, it is known in the art that polymers such as polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone (PCL) and PLA/PCL biodegradable polyesters are suitable in bone implant matrix (claim 36 of US 20110218646 A1).   Therefore, one having ordinary skill in the art at the time the invention was made would use a degradable polymer that has been known to be used in implants including bone implant matrix with the expectation that the polymers will degrade.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 75-77, 79, 81-84, 87, 88, 92, 93, 98, 99, 100, 102-104, 106 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 246-250, 252, 254, 255, 257, 262-264  of co-pending Application No. 16/025,639 (reference application).   
Examined claim 75 is a composite comprising layered structure that comprises at least one reinforcing element of degradable matrix and at least one filament that is disposed within the degradable matrix and outer region that is comprised of at least one layer.   Examined claim 76 defines the degradable matrix as comprising polylactic acid, polyglycolide, polylactide, poly-L-lactide (PLLA), poly-D-lactide (PDLA), poly-DL-lactide (PDLLA), polyurethane or poly-beta-hydroxybutyrate (PHB). 
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 246-250 teach composite implant that comprises degradable matrix material of degradable polymer, more than one degradable reinforcing element that is disposed within the degradable matrix; the reinforcing element comprises flexible rod fibers having twisted configuration and formed of degradable filament; the degradable polymer is one of lactide, L-Lactide, D-Lactide, DL-lactide, polylactide, poly-L-lactide (PLLA), poly-D-lactide (PDLA), poly-DL-lactide (PDLLA), glycolide, caprolactone, hydroxybutyrate (PHB), polyurethane and polyesters; the reinforcing element being soluble phosphate glass, resorbable  phosphate glass, soluble borate glass, resorbable borate glass, soluble silicate glass or resorbable silicate glass.   Co-pending claims 254, 257, 262, 263 teach that the composite implant has outer degradable region that is comprised of at least one layer or plurality of layers as taught in co-pending claim 255, and the degradable polymer of the outer region is lactide, L-Lactide, D-
Thus the co-pending composite implant comprising the composition described above teaches the layered structure of the examined claims 75 and 111 that comprises at least one reinforcement element comprising degradable matrix and layered outer region; and where the degradable matrix comprises the polymer described in examined claim 76; the filament comprising resorbable silicate soluble glasses of examined claim 77, plurality of filaments of examined claim 79, the filament as fiber in examined claim 81, twisted fiber filament of examined claims 82 and 84; examined claim 83 is the process of forming the twist and the patentability of the twisted fiber is based on the twisted fiber and not on the process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); the degradable polymer for the outer region of examined claims 87, 88, 98 and 99, the degradable polymer of examined claims 92 and 93; plurality of layers for the outer layer recited in co-pending claim 255 meets the limitation of 2-25 layers of examined claim 100.
The co-pending claims do not teach the thickness of the outer region of the instant claims 102 and 103.   However, there is no demonstration that the thickness provides unexpected results and absent factual showing the recited thickness is not inventive over the outer shell of the co-pending claims.   For instant claim 104, providing surface feature is a characteristic of the outer layer/region.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 75-79, 81-84, 87, 88, 92, 93, 98, 99, 104, 106, 107, 108 and 109 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rose et al. (US 20120029102 A1).
Rose discloses composite implants (see the whole document with emphasis on the abstract and Figures 49-54).   Figures 49-54 specifically shows braided structures.   The composite implant comprises degradable matrix material in the form of putty (paragraph 0012]; the degradable material putty material is comprised of biocompatible and partially resorbable resins (paragraph [0122]); the resorbable materials are listed in paragraph [0121] and among the list are polyesters such as poly-(D,L-lactide-co-glycolide), polyglycolide-co-trimethylenecarbonate, poly-(L-lactide), poly-Lactic acid (PLA), poly-(D,L-lactide), poly-(D,L-lactide-co-glycolide) (PDLLA-co-PGA), poly-(L-lactide) (PLLA), poly-(D-lactide) (PDLA) and impregnated or coated with resorbable polymer resin (paragraphs [0025], [0030]) and the woven elongated structure is braded (paragraph [0026]); the filament is comprised of poly-alpha-hydroxy acids, polylactides, polyglycolides, poly-(D,L-lactide-co-glycolide), poly-(L-lactide ), poly-(L poly-(D,L-lactide), poly-(D-lactide), or combinations thereof and copolymers thereof (paragraph [0030]).    Thus, the reinforcement or reinforcing element comprises degradable matrix (paragraphs [0029], [0030], [0144]) and filament that is dispersed or disposed in the degradable matrix since the filament is coated or impregnated with resorbable polymer (paragraph [0025]).   The composite implant also has an outer braided elongated structure (paragraph [0026]) and the outer braided elongated structure of the composite implant meets the limitation of outer region of the claims and the coating represents the at least one layer of claim 75.   Polylactic acid copolymer reads on the elected polymer.   Filaments also read on the elected filament.   However, twisting to form a fiber is the process of forming a fiber as described below.   
Therefore, for claims 75-79, 81, 92, 93, 98 and 99, the composite implant of Rose comprising degradable reinforcing element comprising degradable matrix (paragraphs [0029], [0030], [0144]) and filament that is dispersed or disposed in the degradable matrix since the filament is coated or impregnated with resorbable polymer (paragraph [0025]) and outer braided 
For claims 87 and 88, outer braided elongated structure meeting the requirement for outer region and the coating meeting the limitation of layer; and where the degradable/resorbable polymer is polylactides, polyglycolides, poly-(D,L-lactide-co-glycolide ), poly-(L-lactide ), poly-(L poly-(D,L-lactide), poly-(D-lactide) anticipates the claim.
For claims 81-84, Rose teaches plurality of filaments (paragraph [0199]) and the filaments are fibrous as the elongated braided structure comprises plurality of longitudinal reinforcing fiber bundles (paragraphs [0095], [0096]).   The recitation of twisting together to form at least one fiber (claim 82) or combined to form at least one fiber (claim 81) or twisted at a rate of up to 2.0 twists per inch (claim 83) or some of the plurality of filaments are twisted together so as to form plurality of fibers (claim 84) is the processes of making the fibers and hence product by process claims.   The claims are directed to composite compositions/products.
And “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   Furthermore, "[b]ecause validity is determined based on the Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).   See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).   
For claims 104 and 106, the outer region providing surface features (claim 104) and providing desired porosity (claim 106) is the characteristic of the outer region and as such the requirements for the claims are met.  
For claim 105, the composite comprised of braided fibers may be threaded at the ends (paragraphs [0168] and [0201]) and this threaded form meets the requirement of claim 105.
For claim 107, outer braided elongated structure (paragraph [0026]) meeting the limitation of the outer region contains retention structure that is a balloon or bag or sheath (paragraph [0028]).
For claim 108, the composite in the form of rod or nail or tube or screw and can be anchored in place in the intramedullary canal (paragraphs [0153], [0158], [0184], 193) and the screw meets the elected composite structure of claim 108.
For claim 109, the cross-sectional view of the composite in figures 45-48 are circular.   Claim 109 has not been amended and the search was extended to the other cross-section profiles such as circular.   Rose does not teach multi-lobed cross-sectional profile.
Thus, Rose teaching all the elements of claims 75-79, 81-84, 87, 88, 92, 93, 98, 99, 104, 105, 106, 107, 108 and 109 anticipates these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 75 and 100-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 20120029102 A1) as applied to claim 75, in view of Myers et al. (US 20080255560 A1).
Rose has been described above to anticipate claim 75.   Rose was also described above as teaching an outer region that comprises a coating layer.   Rose does not teach that layer is between 2 and 25 layers as recited in claim 100
However, Myers teaches implant for stabilizing bone fracture (see the whole document with emphasis in at least paragraph [0002] and abstract).        
Fig. 1 is an illustration of a fracture site and a stabilization system of a fracture and comprises structural frame 20 and sheath 30 (see also paragraphs [0074], [0083]-[0090]) and the structural frame 20 and sheath 30 are in the outer region.   Structural frame 20 may be configured to resist or redistribute compressive, tensile, torsional, bending and shear forces exerted upon the bone and/or the fracture site (paragraph [0081] and may be opened by an inflatable balloon or interior diaphragm as illustrated in Fig. 7 (paragraph [0085]).   Myers teaches that in another aspect of the invention, a sheath is used for treating the fracture in an intramedullary canal (paragraph [0014]) and that the sheath and the structural frame together are used in the system for treating fracture site (paragraph [0015]) and figure 4 illustrates a sheath surrounding a structural frame (paragraph [0022]).   The sheath 30 may prevent surgical fluid from seeping into the fracture site 110, and the sheath 30 together with the expanding structural frame 20 and the filling column of the surgical fluid 40 may also facilitate the movement or alignment of one or more bone fragments 112 toward a more beneficial position (paragraph [0079]).   Myers and Rose are in the related field of fracture fixation.   The structural frame 20 and sheath 30 represent multiple layers within the stabilization system.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the outer region of Rose with the structural frame and sheath as taught by Myers with the expectation of stabilizing and controlling flow rates into and out the fracture site and also facilitate the movement or alignment of one or more bone fragments toward a more beneficial position.
With regards to claims 101-103, Rose does not teach the thickness of the outer region of the instant claims 101-103.   However, there is no demonstration that the thickness provides 
Therefore, Rose in view of Myers renders claims 101-103 prima facie obvious.

Claims 75, 79, 80, 81, 85, 92, 94 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 20120029102 A1) as applied to claims 75, 79, 80, 81 and 92, in view of Arif Iftekhar (“Biomedical Composites, Chap 12, 12.1 to 12.17, 2004).
Rose has been described above to anticipate claims 75, 79, 81 and 92.  While Rose talks about longitudinal fibers (paragraphs [0027], [0093]), Rose does not specifically state that the fibers, which are also the reinforcement elements (paragraph [0150]) are parallel to one another as required by claims 80, 85, 94 and 96.   
However, Arif Iftekhar teaches that fibers can be oriented in one, two or three dimensions resulting in unidirectional, planar, and random reinforcement systems; that the volume fraction of fibers oriented in a given direction strongly affects the physical properties of the composite in that direction; and that unidirectional and planar reinforced compositions exhibit anisotropy (last paragraph of page 12.5).   Unidirectional is a parallel profile as can be seen in Figure 12.2.
Therefore at the time the invention was made, one having ordinary skill in the art would expect that the longitudinal fibers would be unidirectional or parallel one to another. 
Thus, Rose in view of Arif Iftekhar renders claims 80, 85, 94 and 96 prima facie obvious.

Allowable Subject Matter
Claims 89-91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 111 is free of the art but is rejected under obviousness type double patenting.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BLESSING M FUBARA/Primary Examiner, Art Unit 1613